Case: 1:15-cv-02950 Document #: 175 Filed: 01/25/19 Page 1 of 3 PageID #:3504




                    United States District Court for the Northern
                                 District of Illinois
                             File Number 15-cv-02950

         WENDELL WEAVER #R47387,

                           Plaintiff,                   Docketing Statement

         v.

         JACQUELINE MITCHELL, D.D.S.,
         and RANDY PFISTER, in his capacity
         as Warden of Stateville Correctional
         Center,

                           Defendants.

         I.     JURISDICTION OF THE DISTRICT COURT

                The district court had jurisdiction as a civil action arising
         under the laws of the United States pursuant to 28 U.S.C. §§ 1331
         and 1343, as a lawsuit proceeding under 42 U.S.C. §§ 1983 and
         1988 and the Eighth and Fourteenth Amendments to the
         Constitution of the United States.

         II.    JURISDICTION OF THE COURT OF APPEALS

                 The United States Court of Appeals has jurisdiction to
         decide this case pursuant to 28 U.S.C. § 1291.

                 This appeal is taken from the final decision of the U.S.
         District Court for the Northern District of Illinois entered on the
         8th day of February, 2018 by the Honorable Virginia M. Kendall.
         Plaintiff Weaver timely filed a motion for a new trial on the 8th day
         of March, 2018. The Court denied that motion on the 16th day of
         January, 2019. The Notice of Appeal was timely filed with the
         District Court on the 25th day of January, 2019.

         III.   PARTY APPEARING IN OFFICIAL CAPACITY

                 Defendant Randy Pfister appeared as a defendant in this
         suit in his official capacity as Warden of Stateville Correctional
         Center. The current occupant of that office is Sherwin Miles.
Case: 1:15-cv-02950 Document #: 175 Filed: 01/25/19 Page 2 of 3 PageID #:3505




         Date: January 25, 2019
                                   (s) Gerald Meyer
                                       Gerald P. Meyer
                                       MoloLamken LLP
                                       300 N. LaSalle St., Ste. 5350
                                       Chicago, IL 60654
                                       312.450.6700
                                       gmeyer@mololamken.com

                                      Attorney for Plaintiff
   Case: 1:15-cv-02950 Document #: 175 Filed: 01/25/19 Page 3 of 3 PageID #:3506



                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 25, 2019, I electronically filed the foregoing with the

Clerk of the Court through the CM/ECF system, which will automatically send notification of

the filing to all counsel of record.



                                                   /s/ Gerald P. Meyer
                                                   Gerald P. Meyer
